Casey, J.
Appeal from a judgment of the County Court of Rensselaer County (Ceresia, Jr., J.), rendered April 19, 1990, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant contends that County Court erred in permitting the indictment upon which defendant was arraigned to be amended by substituting defendant’s name for one of the original "John Doe” defendants. According to defendant, the Grand Jury evidence was insufficient to establish the identity of the person to be charged with the particular crimes. Defendant’s guilty plea is an admission of factual guilt (see, People v Thomas, 53 NY2d 338) and precludes him from raising all issues related to his indictment, except jurisdictional ones (see, People v Hunt, 148 AD2d 836). Among the issues waived or forfeited by a guilty plea are challenges to the legal sufficiency of the Grand Jury evidence (see, CPL 210.30 [6]; People v Cohen, 52 NY2d 584, 587), including those raising the issue of identity (see, People v Spears, 106 AD2d 417, 418). Defendant is therefore precluded from raising the issue which he seeks to raise on this appeal, and the judgment must be affirmed.
Crew III, J. P., Cardona, White and Mahoney, JJ., concur. Ordered that the judgment is affirmed.